Citation Nr: 9912341	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  96-20 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a back disorder.  

2. Entitlement to an effective date earlier than January 6, 
1994, for the award of service connection for a plantar 
wart of the left foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970, in addition to active duty for training from 
June 1967 to November 1967.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a November 1994 rating 
decision, in which the RO denied the veteran's claim of 
service connection for a back disorder; and granted the 
veteran a 10 percent service-connected disability rating for 
a plantar wart of the left foot, with an effective date from 
January 6, 1994.  The veteran filed an NOD in December 1994, 
and the RO issued an SOC in February 1996.  In April 1996, 
the veteran filed a substantive appeal.  In November 1996, 
the veteran testified before a hearing officer at the VARO in 
Pittsburgh.  A supplemental statement of the case was issued 
in August 1997.   

The Board notes, in addition, that the veteran had perfected 
an appeal with respect to a claim of service connection for a 
left ankle disorder.  However, he removed that issue from 
appellate consideration, per his VA Form 9 (Appeal to Board 
of Veterans' Appeals) and testimony given at his personal 
hearing, and therefore, the issue is not before us at this 
time.  

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. On VA examination, the veteran's lumbar spine was found to 
be straight, and exhibited anterior flexion to 93 degrees; 
posterior extension of 50 degrees to the left and 60 
degrees to the right; rotation of 45 degrees bilaterally; 
and no spasm or pain on motion.

3. During his personal hearing, the veteran testified that he 
had suffered an injury to his back in service and had been 
treated for the injury, but had not received additional 
treatment for a back disorder or recurrent back pain since 
that time.  

4. The veteran's assertion that his back disorder had its 
onset during service is not supported by any medical 
evidence that would render the claim for service 
connection for that disability plausible under the law.

5. The veteran's original claim seeking entitlement to 
service connection for a plantar wart was received on 
November 12, 1976, more than one year after his separation 
from active service.  

6. No action was taken by the RO on that initial claim for 
service connection for a plantar wart, for lack of medical 
evidence of post-service treatment.  

7. The veteran refiled his claim seeking entitlement to 
service connection for a plantar wart on January 6, 1994.  

8. The RO has awarded service connection for a plantar wart, 
and a 10 percent rating therefor, effective January 6, 
1994.



CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim of 
service connection for a back disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2. An effective date prior to January 6, 1994, for the grant 
of service connection and entitlement to compensation for 
a plantar wart of the left foot, is not warranted.  
38 U.S.C.A. §§ 5107(a), 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 and § 3.158 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that he was treated in September 1969 and January 1970 for a 
plantar wart of the left foot.  The records do not reflect 
treatment or findings for a back disorder or recurrent back 
pain.  The veteran's annual medical examinations, associated 
with his eligibility for flight status as an aircrewman, in 
April 1968 and November 1969, noted no complaints, findings, 
or diagnosis of a back disorder or recurrent back pain.  On 
clinical evaluation during these examinations, the veteran's 
spine and musculoskeletal system were reported to be normal.  

In December 1969, the veteran was medically examined for 
purposes of separating from active service.  No findings or 
diagnosis of a back disorder, recurrent back pain, or a 
disorder associated with a plantar wart were noted, and he 
was found qualified for separation from active service.  
Subsequent medical examinations, in March and October 1970, 
while he was with the U.S. Naval Reserve, also reflect no 
complaints, findings, or diagnosis indicative of a back 
disorder, recurrent back pain, or any disorder associated 
with a plantar wart.  

Thereafter, in November 1976, the veteran submitted a VA Form 
21-526 (Veteran's Application for Compensation or Pension) to 
the RO, in which he filed a number of claims for service 
connection, including those for a plantar wart and a back 
disorder.  The veteran reported that he had been in a 
motorcycle accident in March 1969, and had been treated at 
the Naval Air Station (NAS) North Island, in San Diego, for 
his injuries.  He also reported that he had been treating his 
plantar wart, and had not sought other medical treatment for 
the disorder.  In addition, the veteran requested he be 
afforded a VA medical examination.  

That same month, the RO notified the veteran, by letter, that 
it needed medical evidence of clinical findings or diagnoses 
of his claimed disorders, and that if none was provided, it 
might prevent the granting of VA benefits.  In December 1976, 
the RO received copies of the veteran's service medical 
records from the National Personnel Records Center (NPRC) in 
St. Louis.  

In September 1977, the RO received a letter from the 
veteran's service representative, in which it was noted that 
the veteran had no post-service medical history of treatment 
for his disorders from a medical professional, and requested 
that the veteran's claims be reevaluated.  That same month, 
the RO notified the veteran that, until he submitted medical 
evidence showing treatment for his disabilities, no further 
action would be taken on his claim.  

Subsequently, on January 6, 1994, the veteran submitted to 
the RO a VA Form 21-4138 (Statement in Support of Claim), in 
which he requested that his claims for a back disorder and a 
plantar wart, as well as other claimed disorders, be 
reconsidered.  In February 1994, the RO scheduled a VA 
medical examination and notified the veteran, by letter, that 
he needed to submit evidence showing treatment for his 
claimed disabilities.  

In March 1994, the veteran was medically examined for VA 
purposes.  He reported, as to his back disorder, that he had 
originally injured his back in a motorcycle accident during 
service.  He noted that he had sprained his lumbar spine, 
with no fracture revealed on X-ray, and had been treated with 
muscle relaxants.  The veteran also reported that, following 
service, he had experienced back problems after playing 
volleyball, and also injured his back while lifting.  
Furthermore, he complained of lumbar pain on his lateral left 
side.

On clinical examination, the veteran's lumbar spine was found 
to be straight, and exhibited anterior flexion to 93 degrees; 
posterior extension of 50 degrees to the left and 60 degrees 
to the right; rotation to 45 degrees bilaterally; and no 
spasm or pain on motion.  A radiographic study of the lumbar 
spine was noted to reveal some narrowing of the L5-S1 disc 
space with vacuum phenomenon.  The examiner's diagnosis was 
L5-S1 joint space narrowing.  In addition, the examiner also 
diagnosed the veteran as having a probable verruca involving 
the left 4th metatarsal head, with a large keratotic overlay.  

In a November 1994 rating action, the RO denied the veteran's 
claim of service connection for a back disorder.  The RO also 
granted service connection for a plantar wart of the left 
foot, granting a 10 percent disability rating and assigning 
an effective date from January 6, 1994.

Subsequently, in February and September 1995, the RO 
attempted to secure additional service medical records, 
claimed by the veteran to exist, from the NPRC and NAS North 
Island.  Replies to the RO as to these requests revealed no 
additional medical records had been located.  

In October 1995, the veteran underwent an additional medical 
examination for his plantar wart.  The examiner's diagnosis 
noted a verruca involving the left 4th metatarsal head, with 
a large keratotic overlay.  

In November 1996, the veteran testified before a hearing 
officer at the VARO in Detroit.  During his hearing, the 
veteran questioned why he had been afforded a VA medical 
examination in 1994, but not in 1976, even though his 
contentions and reports of self-treatment had been exactly 
the same.  The veteran also noted that pain associated with 
his plantar wart was intermittent, and that, when it became 
irritated and painful, he would trim the callus to relieve 
some of the discomfort.  He also reported that the plantar 
wart interfered with his walking only slightly.  As for his 
back disorder, the veteran testified that he had been riding 
a motorcycle when he was flipped over its handlebars and 
landed on his back.  He went to sickbay, had his back X-
rayed, and was told it was nothing serious.  He was 
prescribed muscle relaxants and told to apply a heating pad.  

In addition, the veteran testified that, while in route to 
Vietnam aboard a Navy ship, he had received a special medical 
examination, in conjunction with his duties as an aircrewman, 
in which his body was measured for identification purposes.  
He noted that specific measurements could not be taken of his 
back because he could not bend into an "L" shaped position, 
sitting upright with his legs out straight, because of back 
pain.  Furthermore, he stated that his back problem in 
service involved occasional pain, but was, for the most part, 
a restriction in range of motion.  He testified that he did 
not report or seek treatment for a back disorder because his 
back was not extremely painful and he feared losing his 
flight status.  The veteran also reported having been treated 
for a back injury after active service, but stated that his 
attempts to acquire those treatment records had failed.  

II.  Analysis

a.  Service Connection

The Board's threshold question in this matter must be whether 
the veteran has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 
Epps v. West, 118 S. Ct. 2348 (1998).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims (known previously as the United States 
Court of Veterans Appeals, prior to March 1, 1999), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  See Elkins 
v. West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  "Although the claim need not 
be conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

With regard to the veteran's contention that he currently 
suffers from a service-related back disorder, the Board finds 
that the claim is not well grounded under the above 
provisions of law.  In reaching this conclusion, we note that 
the veteran's service medical records, which include his 
separation medical examination, are silent for complaints, 
treatment, or diagnosis of a back disorder or recurrent back 
pain.  Furthermore, the medical evidence of record reflects 
no post-service treatment for a back disorder or recurrent 
back pain.  While the veteran has been diagnosed with joint 
space narrowing of the lumbar spine on VA examination, this 
finding was 24 years following his separation from active 
service.  

We are cognizant of the veteran's contention, reported during 
his personal hearing, that he was treated for back pain at 
NAS North Island after being thrown from a motorcycle.  The 
RO's attempt to locate records of the veteran's treatment 
proved unsuccessful.  The veteran's representative has 
contended that additional attempts should be made to locate 
those records, as well as records noting range of motion 
problems the veteran experienced in route to Vietnam onboard 
a Navy ship.  The Board has no reason to doubt the veracity 
of the veteran's account.  However, we must note that, even 
if we assume, for purposes of this decision, that he was 
treated for back pain at NAS North Island, and that he 
experienced a restricted range of motion problem with his 
back, in each instance both the pain and restricted range of 
motion appear to have been acute and transitory, since no 
additional treatment was sought in connection with either 
condition.  Moreover, the law requires a medical nexus (which 
cannot be supplied by a lay person) between an injury in 
service and a disability being claimed many years later.

The Court of Appeals for Veterans Claims has held that a 
disorder suffered in service will be determined to be chronic 
under 38 C.F.R. § 3.303(b) when there is competent medical 
evidence to establish its chronicity, based upon both its 
existence in service and its relationship to the same 
condition after service.  Savage v. Gober, 10 Vet.App. 488, 
495 (1997).  Where the disorder is of a type that requires 
medical expertise (as opposed to mere lay observation) to 
demonstrate its existence, such medical evidence must be of 
record.  Id. (citing Epps, Caluza, Grottveit, supra).  In 
this instance, the veteran's service medical records do not 
reveal treatment for a chronic back disorder, and there has 
been no medical opinion linking the veteran's post-service 
diagnosis of joint space narrowing of the lumbar spine to 
active service.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  Here, as noted above, the veteran has 
failed to provide any medical evidence of continuous in-
service treatment for a back disorder, and there has been no 
evidence presented of post-service treatment for a back 
disorder or recurrent back pain.  In addition, there is no 
medical opinion of record linking the veteran's current back 
pain complaints to his period of active service.

The Board concludes, therefore, that the veteran has not met 
the initial burden of presenting evidence of a well-grounded 
claim for service connection for a back disorder, under the 
applicable law as interpreted in the Caluza and Savage 
precedents.  See also Rose v. West, 11 Vet.App. 169, 171-72 
(1998), emphasizing that section 3.303(b) provides an 
alternative method of establishing service connection but 
does not override the analysis set forth in Caluza and Epps, 
supra.

The veteran has been very specific in asserting that his back 
disorder was incurred while on active service.  While the 
Board does not doubt the sincerity of the veteran's 
contentions in this regard, and his belief that he suffers 
from a service-related back disorder, our decision must be 
based on competent medical testimony or documentation.  In a 
claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran's current back 
disorder is service-related.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
Montgomery v. Brown, both supra.  In addition, the veteran 
does not meet the burden of presenting evidence of a well-
grounded claim merely by presenting his own testimony 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997), aff'd, ___ F.3d ___, No. 98-7035 (Fed. Cir. Feb. 
12, 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a back disorder, regardless of the fact that he 
currently is not shown to be suffering from a back disability 
that may be service-connected.  Such evidence would need to 
show, through competent medical evidence, a current 
disability, and that such disability, "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of it, and the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
a back disorder must be denied.  See Epps v. Gober, supra.

b.  Effective Date

The Board notes that, as to the issue of the veteran's claim 
for entitlement to an earlier effective date for a plantar 
wart of the left foot, the governing legal criteria provide 
that the effective date of the award of benefits based on an 
original claim of compensation is the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) 
(1998).  

A claim of entitlement may be either a formal or an informal 
written communication "requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
indicating an intent to apply for one or more VA benefits may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent, it will 
be considered as filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155(a) (1998).  

Pertinent VA regulations provide that, where evidence 
requested in connection with an original claim is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
a year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, then pension, compensation, dependency and 
indemnity compensation, or monetary allowance under the 
provisions of 38 U.S.C. § 1805, based upon such evidence, 
shall commence not earlier than the date of filing the new 
claim.
38 C.F.R. § 3.158 (1998).  

As discussed above, a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107.  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  Furthermore, the submission of a 
well-grounded claim is a prerequisite to the triggering of 
the duty-to-assist obligation under section 5107(a).  Counts 
v. Brown, 6 Vet.App. 473, 481 (1994) (Farley, J., 
concurring).  See also Godwin v. Derwinski, 1 Vet.App. 419, 
425 (1991); Grivois v. Brown, 6 Vet.App. 136, 140 (1994) 
("no duty to assist arises absent a well-grounded claim . . 
. ."); Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) 
("Once a veteran submits a well-grounded claim for VA 
benefits, the Secretary is required to assist . . . .").  

As also discussed above, in order to establish that a claim 
for service connection is well grounded, there must be 
competent evidence of: (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a connection or link) between the in-service injury 
or aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Elkins, 
Caluza, supra.

A review of the evidence reflects that the veteran filed his 
original claim for service connection for a plantar wart of 
the left foot in November 1976, six years after he separated 
from active service.  He submitted no medical evidence of 
treatment for the claimed plantar wart disorder, and the RO 
took no action on his claim.  Because no medical evidence of 
a currently diagnosed disability was received by the RO, even 
though the veteran reported self-treating his plantar wart, 
the veteran's claim was not well grounded and, therefore, the 
RO had no duty to assist in the claim's development, which 
would possibly have included scheduling a VA medical 
examination.  Furthermore, since the evidence requested in 
connection with the original claim was not furnished within 
one year after the date of request, the claim was considered 
abandoned under 38 C.F.R. § 3.158.

Therefore, no action was required until a new claim was 
received, which occurred in January 1994.  Thus, when the 
veteran's compensation benefits were granted in the November 
1994 rating decision, as per 38 C.F.R. § 3.158, the effective 
date of such benefits commenced as of the date of filing of 
the new claim, January 6, 1994.  

Accordingly, the Board may not grant an effective date for 
the grant of service connection for a plantar wart of the 
left foot earlier than the date of receipt of the 1994 claim 
for service connection.  Here, the evidence clearly shows 
that the veteran's new claim was received by the RO on 
January 6, 1994.  In light of the legal requirements 
discussed above, the award of an earlier effective date of 
service connection, prior to January 6, 1994, is not in order 
based upon the current record.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400; 38 C.F.R. § 3.158.  Accordingly, the 
benefit sought on appeal must be denied.

The Board is aware that the veteran and his service 
representative have raised a number of contentions during 
this appeal.   First, the veteran contends that the effective 
date awarded for his service-connected plantar wart would 
have been November 11, 1976, instead of January 6, 1994, if 
he had been afforded a VA medical examination following his 
initial claim.  We note, as is noted above, that the RO was 
under no legal duty to assist in the development of the 
veteran's claim in 1976, barring submission of a well-
grounded claim.  While the RO did grant a VA examination in 
1994, even though the veteran still had not submitted a well-
grounded claim, it was under no legal obligation to do so.  
Therefore, the RO's action was above and beyond its legally 
required duty, from which the veteran benefited.  In any 
event, there still is not a legal basis under which the 
veteran's claim of an earlier effective date may be granted.  

We must also observe that, although he has not articulated 
his argument in this way, the veteran could be implying that 
the RO committed clear and unmistakable error (CUE) in 
failing to schedule a VA examination in response to his 1976 
claim.  In order to establish CUE, a veteran must demonstrate 
that either the correct facts, as they were known at the 
time, were not before the adjudicators, or that the statutory 
and regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet.App. 310, 313-14 (1992) 
(en banc).  Even assuming, without deciding, that there was a 
breach of the duty to assist at that time, VA's breach of 
that duty to assist cannot form the basis for a claim of CUE.  
Hazan v. Gober, 10 Vet.App. 511 (1997); Crippen v. Brown, 9 
Vet.App. 412 (1996); Caffrey v. Brown, 6 Vet.App. 377 (1994).

The veteran has also raised the contention that his service 
medical records were incomplete and not properly reviewed by 
the RO.  We note that, while it does appear that additional 
service medical records of another veteran had been mixed 
with those of the veteran's, there is no evidence that the 
specific references to plantar wart treatment in September 
1969 and January 1970 were missing or not reviewed following 
receipt of the veteran's service medical records in December 
1976.  In addition, since the veteran's treatment for a 
plantar wart in service had occurred six years prior to the 
filing of his claim in November 1976, it was not 
inappropriate for the RO to require evidence of the current 
existence of the disorder.  

Finally, the veteran has contended that the RO never 
conducted a rating of his claim, or that he was never 
notified of a formal rating denial.  We note that the veteran 
was put on notice, by the RO's letter in September 1977, that 
no action would be taken on his claim, i.e., no rating 
decision, until the RO received medical evidence of post-
service treatment for his plantar wart.  As reported above, 
the veteran did not submit any medical evidence of a current 
disorder, and hence, no action was taken on his claim, and no 
rating action was completed.  


ORDER

1. Entitlement to service connection for a back disorder is 
denied, inasmuch as the claim is not well-grounded.  

2. An effective date prior to January 6, 1994, for the grant 
of service connection for a plantar wart of the left foot 
is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

